DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments/Arguments
1.	Applicant's arguments filed 17 September 2021 have been fully considered but are not persuasive. See the revised rejection below. 


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.


3.	Claims 12-13 rejected under 35 U.S.C. 103 as being unpatentable over Metzler et al. (U.S. Patent Application Publication # 2014/0032021) in view of Hammond et al. (U.S. Patent Application Publication # 2016/0292872).

Regarding claims 12-13, Metzler discloses a method for controlling flight of an unmanned aerial vehicle by using a surveying device that includes a total station and a laser scanner in combination (figs 2-4, P13, etc), the total station having a positioning function using laser light (P15, 41, etc), the laser scanner configured to perform laser scanning along a vertical plane, wherein the unmanned aerial vehicle has a target that reflects the laser light, and the laser light used for positioning has an optical axis that is included in the vertical plane (fig 4B, P15, 66, 80, 27-29, etc), the method comprising: 
determining a position of the target of the unmanned aerial vehicle by the total station while performing the laser scanning along the vertical plane by the laser scanner (P15, 41, 80, etc); 
detecting an object that exists in a vertical direction of the unmanned aerial vehicle (figs 5a-c, P82-84, etc: object such as pipe wall or terrain); and 
calculating a movable range in the vertical direction of the unmanned aerial vehicle based on the detected object existing in the vertical direction of the unmanned aerial vehicle (figs 5a-c, P82-84, etc).
Metzler fails to disclose that detecting the object is based on point cloud data that is obtained by the laser scanning.
based on point cloud data that is obtained by the laser scanning (figs 1-2, 4, P35, 37-38, etc). 
It would have been obvious before the effective filing date of the claimed invention to modify Metzler to do so, as taught by Hammond, in order to provide additional obstacle data to the UAV (e.g. obstacles or parts of obstacles that are not currently visible to the UAV), with predictable results.  


4.	Claims 12-13 rejected under 35 U.S.C. 103 as being unpatentable over Metzler et al. (U.S. Patent Application Publication # 2014/0032021) in view of Metzler et al. (U.S. Patent Application Publication # 2016/0253808).

Regarding claims 12-13, Metzler discloses a method for controlling flight of an unmanned aerial vehicle by using a surveying device that includes a total station and a laser scanner in combination (figs 2-4, P13, etc), the total station having a positioning function using laser light (P15, 41, etc), the laser scanner configured to perform laser scanning along a vertical plane, wherein the unmanned aerial vehicle has a target that reflects the laser light, and the laser light used for positioning has an optical axis that is included in the vertical plane (fig 4B, P15, 66, 80, 27-29, etc), the method comprising: 
determining a position of the target of the unmanned aerial vehicle by the total station while performing the laser scanning along the vertical plane by the laser scanner (P15, 41, 80, etc); 

calculating a movable range in the vertical direction of the unmanned aerial vehicle based on the detected object existing in the vertical direction of the unmanned aerial vehicle (figs 5a-c, P82-84, etc).
Metzler fails to disclose that detecting the object is based on point cloud data that is obtained by the laser scanning.
In the same field of endeavor, Metzler (2016/0253808) discloses that detecting the object is based on point cloud data that is obtained by the laser scanning (figs, P2-3, 44, 54, 112, 143, etc). 
It would have been obvious before the effective filing date of the claimed invention to modify Metzler to do so, as taught by Metzler (2016/0253808), in order to provide additional obstacle data to the UAV (e.g. obstacles or parts of obstacles that are not currently visible to the UAV), with predictable results.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Shelley Chen/
Patent Examiner
Art Unit 3663
November 27, 2021